In preparing the bill of exceptions in this case, appellant has violated circuit court rule 32, in that page after page of the transcript is but a copy of the stenographic report of the trial, without such report being necessary to present the point reserved by an exception. This is not in compliance with the rule. Matthews v. State, 22 Ala. App. 349, 115 So. 697; Britt v. Woolf, ante, p. 108, 121 So. 457.
The bill of exceptions, perhaps, should be stricken, but no motion appears to that effect. We exercise the power, under the rule of reviewing the record as a whole, to ascertain if the defendant has had a fair and impartial trial, free from such error as would injuriously affect his substantial rights. We find this to have been the case. The whole case was properly submitted to the jury under the charge of the court, and the judgment is affirmed.
Affirmed.